Citation Nr: 0620376	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to TDIU.  

The veteran is noted to have submitted additional evidence in 
February 2004 after the most recent RO adjudicative action, 
the statement of the case, was issued in December 2003.  
Although RO review of this evidence was not waived, the 
veteran is not prejudiced by the Board's considering this 
evidence, in light of a total grant of his claim on appeal.  
38 C.F.R. § 20.1304 (2005).


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is of such severity as to preclude all forms 
of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim for TDIU was 
received in January 2001.  The RO adjudicated the claim in 
October 2001, when it granted a 70 percent rating for PTSD, 
but denied entitlement to TDIU.  Although the RO failed to 
provide notice of the provisions of the duty to assist as 
pertaining to entitlement to TDIU in any letters, there is no 
prejudice in this matter, as the appeal is being granted in 
full by the Board.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The September 
2001 VA examination provided an adequate assessment of the 
veteran's condition based on examination of the veteran and 
review of the record.  Additional evidence obtained after 
this examination is adequate for the purpose of awarding 
TDIU, thus another examination is not necessary.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since TDIU is being awarded, any 
deficiency will be addressed by the RO.  Significantly, the 
veteran retains the right to appeal any effective date 
assigned by the RO.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  TDIU

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2005).  A total disability rating may 
also be assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD and the RO has 
granted a disability rating of 70 percent.  Thus, the veteran 
meets the minimum schedular requirements for a total rating 
due to individual unemployability under 38 C.F.R. § 4.16(a).  
However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
the service-connected disability.  Thus, the issue is whether 
the veteran's PTSD prevents him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected PTSD.  The 
record shows he was 57 years old in 2003.

Based on a review of the evidence, the Board finds that a 
total disability due to individual unemployability is 
warranted.  The evidence clearly reflects that the veteran's 
PTSD symptoms are of such a severity that he is now rendered 
unemployable.  Presently his PTSD evaluated as 70 percent 
disabling.  He is also service-connected for pes planus and 
residuals of malaria, but both are noncompensable.  

As early as December 1995, the veteran's PTSD symptoms were 
shown to adversely affect his employability.  A record from 
this date revealed the veteran to have problems maintaining a 
job, along with a poor sleep pattern, problems concentrating 
and a tendency to easily cry.  Although an August 1997 VA 
examination did not diagnose PTSD, but instead diagnosed 
major depressive disorder and a personality disorder, this 
examination noted a sporadic history of working various 
different jobs, including as a teacher in 1990 to 1991, and 
was not rehired, and subsequently owned a 
construction/homebuilding company between 1991 to 1996 but 
had to quit due to not making any money.  He also gave a 
history of "odd jobs" and claimed that he was fired from 
some jobs for not keeping up with the younger guys.  At the 
time of this examination, he was employed at a Wendy's.  This 
examination also revealed a history of domestic violence and 
violent behavior towards a landlady.  He also gave a history 
of quitting a carpentry job in 1982 after an argument with a 
superintendent.  

VA records from 1998 revealed problems with the veteran's 
work and interpersonal life, wherein he was noted to be 
working as a restaurant employee at a filling station and 
endorsed hearing voices as well as the ability to read others 
minds in August 1998.  In September 1998, he was noted to 
have had fights with his ex wife and to have physically 
assaulted his landlady.  He also had been fired from his fast 
food job after he grabbed an employee who would not follow 
his directions.  He reported not remembering this incident 
until after he was fired.  He was stressed by not knowing 
what job to seek given his violent tendencies.  When talking 
about jobs, he demonstrated poor decision making by thinking 
sales was safer and did not connect the stress of selling 
with his past history.  Later in September 1998, he took a 
job in construction even though he might get in a situation 
that could lead to trouble.  He continued to work in 
construction as a supervisor in November 1998.  He was still 
working in construction through July 1999, when he was 
working several small jobs, but recently got a job as a 
contractor with the prospect for future big contracts.  

The report of an April 1999 VA examination diagnosed PTSD and 
revealed symptoms that included significant difficulty with 
sleep, irritability, social withdrawal and depression to the 
point of having difficulty functioning for the past several 
days, as well as angry outburst, including assaults.  His 
work history was significant in that he was working as a 
manager of a hamburger place and got fired after six months 
after he got physical with an employee.  Subsequently he got 
involved in construction work and had been working full time 
for the past 4 months, but this was coming to an end and he 
had no imminent work prospects.  The examiner noted that the 
veteran had been able to maintain employment though it was 
unclear exactly what type of work he was going to find.  His 
GAF at the time of this examination was 60.  

A November 2000 VA treatment record showed continued 
employment problems and persistent PTSD symptoms.  He had 
become more depressed and had moved in with his mother and 
had begun binge drinking, which resulted in a DUI in August.  
He did "odd jobs" for employment and was said to have 
worked as a real estate agent.  He had plans to set up a 
company.  His GAF was 55.

The report of a September 2001 VA examination for PTSD noted 
the veteran to have a history of 2 failed marriages.  He did 
have a sense of detachment and had no friends.  He was 
unemployed but did odd jobs such as helping his mother fix 
old houses, as she was involved in real estate.  He did not 
always have the ability to work secondary to PTSD.  He 
continued to endorse multiple symptoms of PTSD including 
current bouts of combat experiences and tried to avoid 
anything that reminded him of combat.  Following examination 
he was diagnosed with PTSD, along with alcohol dependence in 
partial remission.  A GAF score of 47 was assigned.  The 
examiner opined that most of the veteran's impairment was 
from PTSD symptoms, rather than alcohol abuse.  

VA treatment records from 2002 revealed an increase of PTSD 
symptoms with GAF scores of 45 in September and October 2002.  
He was hospitalized for PTSD between October 2002 and 
February 2003.  His GAF was 41 on admission and 48 on 
discharge.  He was seen for complaints of problems 
controlling his emotions, with irritability, anger and 
violence.  He reported a history of violence that caused him 
to lose jobs and get arrested.  He complained of recurrent 
Vietnam related nightmares.  He was noted to have worked as 
elementary school teacher, construction worker, and most 
recently had been employed by Texaco.  He had been unemployed 
since 1999.  He used alcohol occasionally on a social basis.  
He was noted to be alert, oriented times three and tearful 
with poor eye contact.  His insight and judgment were 
deficient.  A history of multiple fights before and after 
Vietnam were said to have resulted in job loss, as well as 
other problems including legal problems.  

A November 2002 letter from a psychiatrist revealed the 
veteran to continue suffering from chronic PTSD and his GAF 
score was 41.  His symptoms were emotional detachment, 
avoidance, hypervigilance, impaired sleep, impaired 
concentration, irritability and nightmares.  It was felt his 
PTSD had affected his ability to function in social and 
occupational situations.  He had difficulty maintaining 
substantially gainful employment due to his psychiatric 
problems.  

The most recent evidence that the veteran's PTSD symptoms 
render him unemployable is a February 2004 Vet Center opinion 
in which the therapist noted the veteran suffers from combat 
flashbacks and nightmares on an almost daily basis.  He 
reported that they were multi sensory and often auditory in 
nature.  His emotional state has continued to decline due to 
the intrusiveness of these events.  He angered far too easily 
over trivial and insignificant items such as "people just 
irritate me and I don't know why."  He cannot be around 
fried chicken without it causing a flashback to a memory of a 
battle in which he witnessed some Viet Cong killed by a flame 
thrower.  He recently expressed a desire to commit suicide 
and a detailed plan, but did not want to let down his mother 
or his PTSD group members.  He completed the PTSD RRP one 
year ago and since then, had made very few gains to becoming 
"normal."  He was extremely frustrated and angry.  The 
therapist opined that the veteran's PTSD has elevated to the 
point where he was a danger in any workplace due to countless 
numbers of everyday triggers that could incite a negative 
reaction or cause a tense situation to become explosive.  He 
greatly exceeded the diagnostic criteria for PTSD.  His 
aggressive behavior and attitudes towards others prevented or 
limited his ability to interact socially within the normal 
parameters of society.  It was strongly recommended that he 
be given the ability to concentrate his efforts solely to 
readjustment counseling.  

This evidence as described above reflects that the veteran's 
PTSD symptoms render the veteran essentially unemployable.  
The evidence shows the veteran's past employment history to 
involve multiple jobs, with some examples of job loss due to 
the veteran's loss of control.  There is also evidence 
showing an increase in PTSD symptoms.  Finally, the most 
recent opinion of February 2004 indicating that the veteran's 
PTSD symptoms render him unsafe to work in any environment 
establishes that the veteran is unemployable due to his 
service connected PTSD.  


ORDER

A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


